Citation Nr: 1338748	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-26 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for right total knee arthroplasty, to include restoration of a 60 percent disability rating, from May 1, 2008, to October 30, 2011, and from December 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which implemented the proposed reduction in service-connected disability compensation for right total knee arthroplasty from 60 percent to 30 percent, effective from May 1, 2008. 

When the case was before the Board in January 2012, it was remanded for further development.  While the case was in remand status, the Appeals Management Center (AMC) issued a September 2012 rating decision granting a temporary total (100 percent) evaluation from October 31, 2011, to November 30, 2011, for convalescence required as a result of an arthroscopic procedure performed on October 31, 2011.  The issue on appeal has been recharacterized accordingly.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran's right knee disability has a significant surgical history, to include two total knee replacements (one in 1997 and the second in 2006) and one arthroscopic surgery in 2011.  

After the 2006 surgery, the Veteran was awarded a temporary total rating from June 16, 2006, through July 31, 2007.  Effective August 1, 2007 the disability was assigned a 60 percent rating for chronic residuals of the knee replacements, to include severe painful motion, with the understanding that future examinations would be scheduled to assess any improvement in his condition.  Ultimately, the RO reduced the rating to 30 percent, effective May 1, 2008, finding the Veteran's surgical residuals had improved.  The Veteran maintains he suffers from chronic residuals warranting restoration of the 60 percent rating.

In support of his claim, the Veteran identified private treatment records from his private orthopedic surgeon.  The Board previously remanded the claim in order to ensure all private treatment records were obtained.  These records dated from 2009 to 2011 indicate that the Veteran underwent arthroscopic right knee surgery in late October 2011 due to moderate synovitis and decreased flexion, limited to 70 degrees.  Thereafter, the private records indicate the Veteran started going to physical therapy.  In January 2012, the private surgeon indicated that the Veteran should follow-up in six months.

The referenced physical therapy records are not currently of record.  Similarly, no record of the referenced follow-up appointment has been obtained.  As these records could be supportive of the Veteran's claim, the RO or the AMC must make efforts to obtain the records.

The Veteran was last afforded a VA examination in February 2012, over a year ago.  At that time, the examiner noted that posterior and lateral stability testing could not be completed.  A reason was not indicated, but presumably the testing was precluded due to the close proximity in time to his last surgery.  Given the incomplete stability testing and the possibility of missing, pertinent records, a new VA examination is indicated.

The February 2012 examiner further indicated the Veteran retired from his letter carrier job with the United States Postal Office in January 2012 shortly after his arthroscopic right knee surgery.  The Veteran, however, was also noted to be a full time student pursuing a career in nursing.  It is unclear whether the Veteran is claiming he is unemployable due to his service-connected right knee disability.  Since it is necessary to remand the claim for other reasons, the RO or the AMC should take this opportunity to clarify with the Veteran whether he is claiming his right knee disability renders him totally unemployable.  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Ask the Veteran to clarify whether he is claiming entitlement to a total disability rating based on individual unemployment due to his service-connected right knee disability.  The RO or the AMC should respond appropriately to any clarification received from the Veteran.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include physical therapy treatment records following his October 2011 surgery, current records of A. Axtmayer, M.D., dated since January 2012, and any outstanding VA treatment records for the period since March 2012.

3.  Then, afford the Veteran a VA examination to determine the current degree of severity of his service-connected right knee disability.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.  

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.  

5.  The RO or the AMC should also undertake any other indicated development.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

